Citation Nr: 0908891	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  08-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to November 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which, in pertinent part, denied 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance.  The decision did not 
consider entitlement to special monthly compensation based on 
being housebound, and the record does not disclose that the 
Veteran has raised this issue.

In his substantive appeal received in April 2008, the Veteran 
raised the issues of entitlement to increased ratings for 
each of his disabilities.  These issues are referred to the 
RO for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

2.  The Veteran is not a patient in a nursing home, and 
service-connected disabilities are not shown to be so 
disabling as to render the Veteran bedridden, unable to care 
for his daily needs, or protect himself from the hazards 
incident to his environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance have not been met.  38 U.S.C.A. § 
1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), 3.351(d), 
3.352(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for special monthly 
compensation.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
while the Veteran was scheduled for a VA examination in 
August 2007, the Veteran's wife cancelled the examination 
stating that he was unable to attend due to being ill.  His 
private physician has reported that he is only able to leave 
his home by ambulance.  The record contains opinions as to 
the conditions that cause the Veteran to be bedridden and in 
need of assistance.  Hence, the appeal can be decided without 
further examination.

The appeal is thus ready to be considered on the merits.

Legal Criteria 

Special monthly compensation is payable where a Veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

A Veteran shall be considered to be in need of regular aid 
and attendance if: he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the Veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the Veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed. 38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  

In order for the Veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000).

Analysis

The Veteran is currently service-connected for post traumatic 
stress disorder (PTSD), rated as 70 percent disabling, a 
right total knee replacement, rated as 60 percent disabling, 
and a residual scar of a right hand gunshot wound, rated as 
20 percent disabling.  He receives a combined disability 
rating of 90 percent for his service-connected disabilities 
and was awarded a total disability rating due to 
unemployability, effective July 1, 1991.

Although the record contains medical evidence that the 
Veteran is bedridden and so helpless as to be in need of 
regular aid and attendance, it does not establish that such 
aid is due to his service-connected disabilities.  In fact, 
the evidence shows that the Veteran's recent medical 
treatment and difficulties caring for himself have resulted 
from his nonservice-connected COPD, diabetes, heart disease, 
and chronic pain.    

The Veteran was hospitalized at the Redington-Fairview 
General Hospital in June 2007.  His chief complaint was 
shortness of breath and confusion.  He was noted to be in 
chronically poor health, but none of his service connected 
conditions were diagnosed or reportedly treated during 
hospitalization.  The diagnoses consisted of seven 
conditions, including pneumonia; COPD; mental status changes 
probably secondary to metabolic encephalopathy aggravated by 
morphine; Type 2, diabetes mellitus; chronic pain syndrome; 
hypertension; and paroxysmal atrial fibrillation.

The record contains a September 2007 aid and attendance 
questionnaire from the Veteran's private physician noting 
that the Veteran's inability to walk unassisted, inability to 
protect himself from danger, and bedridden status was due to 
PTSD, chronic obstructive pulmonary disorder (COPD), 
degenerative knees, and diabetes mellitus.  The Veteran is 
not service-connected for COPD, a left knee disability, or 
diabetes mellitus.  

In September 2007 a VA social worker found that the Veteran 
was "practically bedridden," the social worker also noted 
that the Veteran had recently returned from a private 
hospital for repair of a nonservice-connected fractured rib 
and COPD.  

The record also shows that the Veteran received monthly 
medical treatment from his private physician from June 2006 
to April 2007, but this treatment focused on his nonservice-
connected low back and hip pain, and diabetes.  The Veteran 
was found by his doctor to have difficulty walking, but 
strength was consistently full in his extremities, and a 
September 2006 VA memo approving payment for a wheelchair 
ramp noted that the home improvement was necessitated by the 
Veteran's non-service-connected arteriosclerotic 
cardiovascular disease.  

The Veteran is not service-connected for visual impairment, 
nor is there evidence that he is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, or 
concentric contraction of the visual field to 5 degrees or 
less.  

There is also no evidence that the Veteran is a patient in a 
nursing home.  38 C.F.R. § 3.352(a).  The evidence shows that 
he has resided at home, except for the period of his 
hospitalization.

There is no record of recent treatment for any of the service 
connected disabilities, and the only competent medical 
opinion, that of the private physician, is to the effect 
that, at most, the service connected disabilities contribute 
to the need for aid and attendance in conjunction with 
significant non-service connected diseases and disabilities.  
The remainder of the clinical record shows disability only 
from non-service connected disabilities.

Neither the Veteran nor his treatment providers have reported 
any specific service connected symptomatology that causes him 
to be bedridden or otherwise in need of aid and attendance.

The evidence, thus, does not demonstrate that the Veteran's 
service-connected disabilities cause or approximate the level 
of disability that meet the criteria for the award of special 
monthly compensation based on the need for regular aid and 
attendance.  As the weight of the evidence is against the 
claim, reasonable doubt does not arise.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


